DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This is in response to applicant’s amendment/response filed on 02/28/2022, which has been entered and made of record.  Claims 1, 8, and 14 are amended. Claims 1-20 are pending in the application. 
3.	The objection to the specification is withdrawn in view of the amendments to the specification.

Response to Arguments
4.	Applicant's arguments filed on 02/28/2022, with respect to the nonstatutory double patenting rejections of claims 1-20 over co-pending U.S. Patent Application 17191473 have been withdrawn in view of the terminal disclaimer filed on 02/28/2022.
5.	Applicant's arguments filed on 02/28/2022, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1, 8 and 14 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in below detail action.
6. 	On pages 8-9 of Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed below.


Information Disclosure Statement
7.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 01/21/22.

Claim Rejections - 35 USC § 103  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-4, 8-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lepak et al., (“Lepak”) [US-6,981,119-B1] in view of Bourd et al., (“Bourd”) [US-9,626,234-B2], further in view of Clark et al., (“Clark”) [US-7,680,987-B1]
Regarding claim 1, Lepak discloses a  graphics processor (Lepak- Fig. 1: functional units 170; col 6, lines 45-50 discloses a functional unit 170 that operates on data stored in memory 150 may be configured to compress and/or decompress data; col 7, lines graphics processor) comprising: 
a memory interface (i.e., memory controllers 152) coupled with a memory bus (i.e., memory bus 406) (Lepak- Fig. 1 shows memory controllers 152 coupled to memory 150; Fig. 6 shows main memory 404 is coupled to a memory bus 406; col 13, lines 46-48 discloses a main memory 404 is coupled to bus bridge 402 through a memory bus 406); 
a cache memory (i.e., L2 cache 428)  coupled with the memory interface (i.e., memory controllers 152) (Lepak- Fig. 1 shows memory controllers 152 coupled to memory 150; Fig. 6 shows L2 cache 428; col 4, lines 11-17 discloses memory controller 152 may be configured to receive memory access requests (e.g., address and control signals) targeting memory 150 from devices configured to access memory 150); 
circuitry coupled with the cache memory and the memory interface (Lepak- Figs. 1-2 and 6 show the particular type of circuitry; col 16, lines 46-47 discloses Memory controllers 616A–616D may include control circuitry for interfacing to memories 614A–614D), the circuitry to losslessly compress data at  multiple cache line granularity (Lepak- col 2, lines 51-54 discloses the performance-enhancing data may be available at the same granularity (e.g., on a cache line basis) as the granularity of data on which data compression is performed; col 4, lines 36-44 discloses a lossless compression mechanism [losslessly compress data] is desirable so that data correctness is not affected by the compression/decompression. The granularity of data on which compression is performed may also vary […] the compression granularity may be constant (e.g., compression is performed on a cache line basis); col 6, lines 18-23 discloses using space freed by compressing a unit of data to store performance-enhancing data associated with the compressed unit of data may allow a computer system to benefit from data compression without sacrificing correctness if the same amount of compression is not attainable at a later time [losslessly compress data]; col 9, lines 6-18 compression may be performed on a larger granularity of data than the granularity at which performance-enhancing data is available. For example, compression may be performed on pages of data, and performance-enhancing data may be available for cache lines); and 
a processing resource (i.e., functional unit 170) coupled with the memory interface (i.e., memory controllers 152) and the cache memory (i.e., L2 cache 428) (Lepak- Fig. 1 shows the functional unit 170 coupled with the memory controller 152; Fig. 6 shows microprocessor 10 is coupled to an optional L2 cache 428; col 7, lines 6-8 discloses functional unit 170 may be a device such as a microprocessor or a graphics processor that is configured to consume and/or generate data stored in memory 150; col 9, lines 63-65 discloses the performance enhancement unit 124 may detect jump-pointers by detecting a cache miss (e.g., in a microprocessor's L2 cache)), the processing resource to perform a  compute operation on data associated with multiple cache lines of the cache memory (Lepak- col 9, lines 11-18 discloses compression may be performed on pages of data, and performance-enhancing data may be available for cache lines; col 10, lines 43-53 discloses the performance enhancement unit 124 may use LRU (Least Recently Used) cache states maintained in a set-associative cache (such a cache may be included in and/or coupled to functional unit 170) […] data units may be cache lines. Within a N-way set-associative cache, there are N cache lines [multiple cache lines] per cache set); 
wherein the circuitry (Lepak- Figs. 1 and 2 illustrate compression/decompression unit in a computer system 100) is to: 
losslessly compress the data before a write of the data via the memory interface to the memory bus (Lepak- Fig. 1: compression/decompression units 160; col 4, lines 36-44 discloses a lossless compression mechanism [a lossless compression mechanism] is desirable so that data correctness is not affected by the compression/decompression; col 6, lines 18-23 discloses using space freed by compressing a unit of data to store performance-enhancing data associated with the compressed unit of data may allow a computer system to benefit from data without sacrificing correctness if the same amount of compression is not attainable at a later time [losslessly compress the data]; col 6, lines 57-59 discloses one or more compression/decompression units 160 may be included in a bus bridge or memory controller 152 – suggests write of the data via the memory interface; col 8, lines 36-44 discloses a data compression unit 207 may be included to compress data being provided to memory 150 from a source device 122 […] If the microprocessor does not compress the data, the compression unit 207 may be configured to intercept and compress the data and to provide the compressed data to the memory 150 [compress the data before a write of the data]; col 12, lines 8-18 discloses the performance-enhancing data output by performance enhancement unit 124 may be compressed before being provided to memory 150 […] The memory controller 152 may control the time at which the performance-enhancing data is written to memory 150 based on the availability of the compressed performance-enhancing data at the output of compression unit 207; col 13, lines 41-53 discloses a computer system 400 that includes a microprocessor 10 coupled to a variety of system components through a bus bridge 402 […] In the depicted system, a main memory 404 is coupled to bus bridge 402 through a memory bus 406; col 14, lines 8-9 discloses Bus bridge 402 may include a memory controller 152 and/or a compression/decompression unit 160 [write of the data via the memory interface to the memory bus]), 
in association with a read of the data associated with the multiple cache lines via the memory interface, decompress the data (Lepak- Fig. 1: compression/decompression units 160; col 2, line 65 to col 3, line 5 discloses the memory controller may cause the memory to output the unit of data and the performance-enhancing data. The decompression unit may receive the first unit of data from the memory and decompress the first unit of data before providing the decompressed data to the functional unit [read of the data via the memory interface, decompress the data]; col 2, lines 55-57 discloses a decompression unit that decompresses units of data written from the memory [decompress the data]; col 6, lines 46-56 functional unit 170 that operates on data stored in memory 150 may be configured to compress and/or decompress data […] portions of compression/decompression unit 160 may be integrated into the functional unit 170 […] compression/decompression unit 160 may be interposed between memory 150 and functional unit 170 so that compressed data output from memory 150 can be decompressed before being provided to functional unit 170 […] one or more compression/decompression units 160 may be included in a bus bridge or memory controller 152; col 9, lines 11-18 discloses the performance-enhancing data stored with a compressed page of data in memory 150 may include the performance-enhancing data for one or more of the cache lines included in that page along with indications identifying the cache line with which that unit of performance-enhancing data is associated; col 10, lines 43-52 discloses the performance enhancement unit 124 may use LRU (Least Recently Used) cache states maintained in a set-associative cache (such a cache may be included in and/or coupled to functional unit 170) to identify the data unit with which to associate a jump pointer. In such embodiments, data units may be cache lines. Within a N-way set-associative cache, there are N cache lines per cache set [data associated with the multiple cache lines]), and 
provide the decompressed data to the processing resource (Lepak- col 3, lines 4-5 discloses providing the decompressed data to the functional unit; col 6, lines 4-5 discloses the compression/decompression unit 160 may decompress the data and/or remove the performance-enhancing data before providing the decompressed data to a functional unit 170).
Lepak, however, fails to explicitly disclose a cache memory within the general-purpose graphics processor and coupled with the memory interface; the circuitry to losslessly compress data at sub-page multiple cache line granularity; the processing resource to perform a general-purpose compute operation on data associated with multiple cache lines of the cache memory;
However, Bourd discloses
a cache memory within the general-purpose graphics processor and coupled with the memory interface (Bourd- col. 7, lines 58-61, processors that were originally designed for ;
 the processing resource to perform a general-purpose compute operation on data associated with the cache memory (Bourd- col 6, lines 01-10, a graphics processing unit (GPU) that includes a GPU cache associated with a memory. The device further includes one or more processing modules configured to selectively use caching services of the GPU cache to execute at least one of a read operation and a write operation with respect to a memory space of the memory in response to receiving information specifying whether caching services should be used for executing at least one of read operations and write operations with respect to the memory space; col 7, lines 58-61, processors that were originally designed for processing of real-time 3-D graphics, e.g., graphics processing unit, were generalized to perform general purpose computing tasks (GPGPU); col 33, lines 24-25, GPU 314 includes a task 330, a GPU cache 332 and a GPU cache control module 334);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lepak to incorporate the teachings of Bourd, and apply the general purpose graphics processing unit into Lepak’s system because Bourd suggests that GPGPUs are well-known in the art to allow more generalized data processing on a GPU ( col 7, 
The prior art fails to explicitly disclose the circuitry to losslessly compress data at sub-page multiple cache line granularity.
However, Clark discloses
data at sub-page multiple cache line granularity (Clark- col 2, lines 35-40, an improved technique provides access to finer than page-grained shared data without creating a single fault domain, by leveraging and extending standard virtual memory mechanisms; col 2, lines 46-50, such a technique can be configured to handle shared data at the sub-page-granular level using sparse virtual pages to minimize memory access contention);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lepak/Bourd to incorporate the teachings of Clark, and apply the sub-page-granular level into Lepak/Bourd so that the circuitry to losslessly compress data at sub-page multiple cache line granularity.
Doing so would minimizes memory access contention (col 2, lines 46-50).

Regarding claim 2, Lepak in view of Bourd and Clark, discloses the general-purpose graphics processor as in claim 1, and further discloses wherein the circuitry is further configured to write the compressed data to a memory address associated with a memory allocation having a size of an uncompressed version of the data (Lepak- col 1, lines 22-26 discloses one page of data may be highly compressible (e.g., to less than 25% of its original size) while another page may only be slightly compressible (e.g., to 90% of its original size); col 4, lines 11-27 discloses when memory controller 152 receives a memory access request, memory controller 152 may decode a received address into an appropriate address form for memory 150 […] Signals 112 may be used to control what type of access (e.g., read or write) is write modified data back to the memory 150).

Regarding claim 3, Lepak in view of Bourd and Clark, discloses the general-purpose graphics processor as in claim 1, and further discloses wherein the circuitry is additionally configured to decompress data associated with the cache memory at multiple cache line granularity (Lepak- col 2, lines 51-54 discloses the performance-enhancing data may be available at the same granularity (e.g., on a cache line basis) as the granularity of data on which data compression is performed; col 2, lines 55-57 discloses a decompression unit that decompresses units of data written from the memory [decompress data]; col 4, lines 36-44 discloses the granularity of data on which compression is performed may also vary […] the compression granularity may be constant (e.g., compression is performed on a cache line basis); col 9, lines 6-18 discloses compression may be performed on a larger granularity of data than the granularity at which performance-enhancing data is available. For example, compression may be performed on pages of data, and performance-enhancing data may be available for cache lines). 

Regarding claim 4, Lepak in view of Bourd and Clark, discloses the general-purpose graphics processor as in claim 3, and further discloses wherein the processing resource is configured to perform the general-purpose compute operation on the decompressed data (Lepak- col 2, lines 55-57 discloses a decompression unit that decompresses units of data written from the memory to the mass storage device; col 6, lines 43-56 discloses a functional unit 170 that operates on data stored in memory 150 may be configured to compress and/or decompress data. In such embodiments, portions of compression/decompression unit 160 may be integrated into the functional unit 170; Bourd- col. 7, lines 58-61, processors that were .
It would have been obvious to one of ordinary in the art before the effective filing date of
the claimed invention to have modified Lepak/Clark to incorporate the teachings of Bourd, and apply the general-purpose graphics processor into Lepak's system in the information processing
apparatus so the circuitry is additionally configured to decompress data associated with the
cache memory at multiple cache line granularity.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding to the method of claims 8-11, the limitations of this claim substantially correspond to the limitations of claims 1-4, respectively; thus they are rejected on similar grounds as their corresponding claims.

Regarding claim 8, Lepak in view of Bourd and Clark, discloses a method (Lepak- col 3, lines 4-5 discloses) comprising:
on a general-purpose graphics processor having a cache memory coupled with a memory interface (see Claim 1 rejection for detailed analysis):
performing a general-purpose compute operation on data associated with multiple cache lines of the cache memory, via a processing resource coupled with the memory interface and the cache memory (see Claim 1 rejection for detailed analysis);
losslessly compressing the data via circuitry coupled with the cache memory and the memory interface before a write of the data to a memory bus via the memory interface, the data losslessly compressed at sub-page multiple cache line granularity (see Claim 1 rejection for detailed analysis);
in association with a read of the data associated with the multiple cache lines via the memory interface, decompressing the data via the circuitry (see Claim 1 rejection for detailed analysis); and
providing the decompressed data to the processing resource (see Claim 1 rejection for detailed analysis). 

The system of claims 14-17 are similar in scope to the functions performed by the general-purpose graphics processor of claims 1-4 and therefore claims 14-17 are rejected under the same rationale.

Regarding claim 14, Lepak in view of Bourd and Clark, discloses a data processing system comprising:
a memory device (Lepak- Fig. 6:memory bus 406); and
a general-purpose graphics processor (Hughes- Fig. 15: processor 1500) including:
a memory interface coupled with the memory device (see Claim 1 rejection for detailed analysis); 
a cache memory within the general-purpose graphics processor and coupled with the memory interface (see Claim 1 rejection for detailed analysis);
circuitry coupled with the cache memory and the memory interface (see Claim 1 rejection for detailed analysis), the circuitry to losslessly compress data at sub-page multiple cache line granularity (see Claim 1 rejection for detailed analysis); and 
a processing resource coupled with the memory interface and the cache memory (see Claim 1 rejection for detailed analysis), the processing resource to perform a general-purpose compute operation on data associated with multiple cache lines of the cache memory (see Claim 1 rejection for detailed analysis);
wherein the circuitry is to perform the tasks of claim 1.


10.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lepak in view of Bourd, further in view of Clark, still further in view of Fisk, (“Fisk”) [US-2012/0212489-A1]
Regarding claim 5, Lepak in view of Bourd and Clark, discloses the general-purpose graphics processor as in claim 3, and further discloses wherein the data associated with the multiple cache lines  in a memory accessible via the memory bus (see Claim 1 rejection for detailed analysis).
The prior art fails to explicitly disclose, but Fisk discloses
the multiple cache lines is associated with a tile of data in a memory (Fisk- ¶0013-0014 discloses the cache is typically divided into lines, each of which is used to store the depth values of points close to each other. If tiling is used, each line might store all the values of a single tile or a single row or column of values of a tile […] If a tile's contents are stored in the cache, instead of reading them from memory or writing to them there, the cache line containing them is read or written instead;  ¶0107 discloses when a tile is read into a cache line, it is automatically decompressed) 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lepak/Bourd/Clark to incorporate the teachings of Fisk, and apply the tile's contents are stored in the cache lines into Lepak/Bourd/Clark’s system, so the data associated with the multiple cache lines is associated with a tile of data in a memory accessible via the memory bus.
Doing so would reduce the volume of data being read from and written to memory used for the depth buffer.

The system of claim 18 is similar in scope to the functions performed by the general-purpose graphics processor of claim 5 and therefore claim 18 are rejected under the same rationale.

11.	Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lepak in view of Bourd, further in view of Clark, still further in view of Alameldeen et al., (“Alameldeen”) [US-2015/0178214-A1]
Regarding claim 6, Lepak in view of Bourd and Clark, discloses the general-purpose graphics processor as in claim 1, and does not explicitly disclose wherein the circuitry is configured to decompress a partial cache line in association with a read of data associated with the partial cache line.
However, Alameldeen discloses
decompress a partial cache line in association with a read of data associated with the partial cache line (Alameldeen- Fig. 4: block 420 (Spit the Cache line into Portions); Fig. 6: block 640 (decompress the data blocks based on the identified byte boundaries and prefix entries); ¶0027-0028 disclose the data decompression sub-module 220 may receive compressed data from a cache memory (e.g., cache memory 104) and may decompress the received compressed data […] decompress the data stored in the cache memory 104 in response to a cache hit (e.g., a read request of data that is stored in the cache memory) from the processor 102; ¶0036 discloses the processing logic may separate or split the received cache line into at least two portions or sections (block 420). Each portion or section includes fewer data blocks than the entire cache line. For example, the cache line may be separated into a first half and a second half; ¶0050-0051 discloses a portion of a cache line may be decompressed based on prefix entries that correspond to each data block of the portion of the cache line). 

Doing so would improve the performance of a processor, processing device, or a processor-based system.

Regarding to the method of claim 12, the limitations of this claim substantially correspond to the limitations of claim 6, respectively; thus they are rejected on similar grounds as their corresponding claims.

The system of claim 19 is similar in scope to the functions performed by the general-purpose graphics processor of claim 6 and therefore claim 19 are rejected under the same rationale.

12.	Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepak in view of Bourd, further in view of Clark, still further in view of Sugita, (“Sugita”) [US-2006/0285756-A1]
Regarding claim 7, Lepak in view of Bourd and Clark, discloses the general-purpose graphics processor as in claim 1, and further discloses wherein the processing resource is configured to update data associated with the multiple cache lines via the general-purpose compute operation and the circuitry, after the update, is to write an uncompressed version of updated data to the memory bus via the memory interface functional unit 170 that operates on data stored in memory 150 may be configured to compress and/or decompress data; col 8, lines 39-41 discloses the microprocessor may write modified data back to the memory 150; col 9, lines 11-18 discloses compression may be performed on pages of data, and performance-enhancing data may be available for cache lines; col 10, lines 43-53 discloses the performance enhancement unit 124 may use LRU (Least Recently Used) cache states maintained in a set-associative cache (such a cache may be included in and/or coupled to functional unit 170) […] data units may be cache lines; col 13, lines 41-53 discloses a computer system 400 that includes a microprocessor 10 coupled to a variety of system components through a bus bridge 402 […] In the depicted system, a main memory 404 is coupled to bus bridge 402 through a memory bus 406; col 14, lines 8-9 discloses Bus bridge 402 may include a memory controller 152 and/or a compression/decompression unit 160 [updated data to the memory bus via the memory interface]; Bourd- col 7, lines 58-61, processors that were originally designed for processing of real-time 3-D graphics, e.g., graphics processing unit, were generalized to perform general purpose computing tasks (GPGPU); col 45, lines 5-8, if bus controller 434 determines that the immediate mode is enabled, then bus controller 434 uses bypass bus 430 to forward the received instruction to memory 316 (446)).
The prior art fails to explicitly disclose a determination that the updated data associated with the multiple cache lines is not losslessly compressible to a threshold compression ratio.
However, Sugita discloses
a determination that the data is not losslessly compressible to a threshold compression ratio (Sugita- ¶0062-0063 disclose a second lossless compression processing section which performs second lossless compression processing for the data to be compressed if the result of the data compression by the first lossless compression processing section does not reach a predetermined target compression ratio). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lepak/Bourd/Clark to incorporate the teachings of 
Doing so would be able to save space in storage by having compressed data meet the compression ratio requirement.

Regarding to the method of claim 13, the limitations of this claim substantially correspond to the limitations of claim 7, respectively; thus they are rejected on similar grounds as their corresponding claims.

The system of claim 20 is similar in scope to the functions performed by the general-purpose graphics processor of claim 7 and therefore claim 20 are rejected under the same rationale.


Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619